Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “elevation” referring to an arbitrary distance or separation between the flow channel inlets. This renders the claim indefinite as no relative basis to determine elevation from is conveyed by the claim.
Claim 8 recites the limitation “a secondary flow channel first inlet”, however claim 1 from which claim 7 and thus 8 depends, already introduces a first and second inlet of the secondary flow channel. 
Claim 8 recites the limitation “a first bypass flow channel first inlet” and “a bypass flow channel second inlet”, both of which appear to be referring to a previously introduced element from claim 1.
Appropriate corrections are required.
Allowable Subject Matter
Claims 1, 3-7 and 9-10 are allowed over the prior art of record.

Claims 2 and 8 would be allowable if rewritten to remedy the deficiencies under 112(2) above.

Killie et al (WO 2018/080313) has been found to be the prior art reference that most closely relates to Applicant’s claimed invention.
As concerns claims 1, 9 and 10, Killie discloses: a valve for closing fluid communication between a horizontal or deviated well and a production string when a content of a first or a second undesired fluid in a fluid flow exceeds a predetermined level, the valve comprising: 
- a housing (50); 
- a flow barrier (Figure 10a, right-hand wall of chamber 50); 
- a primary flow channel (5) having a primary inlet (4) through the flow barrier, and a primary outlet; and 
 - two inflow control elements (530, 500) for being exposed to the fluid flow upstream of the flow barrier and having different density and being movable within two independent paths between the inlets in response to a density of fluid, wherein a first of the two inflow control elements has a density between a density of a desired fluid and the density of the first undesired fluid, and a second of the two inflow control elements has a density between the density of the desired fluid and the density of the second undesired fluid.
Killie, nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia:
“- a piston arrangement movable within the piston housing between an inactive position allowing fluid flow through the primary flow channel and an active position preventing fluid flow through the primary flow channel, wherein the valve further comprises: 
- a secondary flow channel in connection with the primary flow channel, the secondary flow channel having two separate flow paths, each flow path having an inlet through the flow barrier, wherein each flow path of the secondary flow channel is configured for providing a pressure towards the inactive position of the piston arrangement when fluid flows through the secondary flow channel; 
- a bypass flow channel having two inlets through the flow barrier, and a bypass flow channel outlet, the bypass flow channel being configured for providing a pressure towards the active position of the piston arrangement when fluid flows through the bypass flow channel;
wherein the secondary flow channel is open and the bypass flow channel is closed when an amount of one of the first and the second undesired fluid is below the predetermined level, and the piston arrangement is in the inactive position, and 
wherein, when one of the first and the second undesired fluid exceeds the predetermined level, the inflow control elements are caused to move within their respective paths for closing the secondary flow channel at one of its inlets and for opening the bypass flow channel at one of its inlets, and 
said opening and closing causing a change in pressure balance within the piston arrangement thereby moving the piston arrangement to the active position wherein the primary flow channel is closed.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679